               Case 4:18-cv-01936-KOB Document 1 Filed 11/23/18 Page 1 of 6                              FILED
                                                                                                2018 Nov-26 AM 11:03
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ALABAMA
                                           MIDDLE DIVISION

 JOE HAND PROMOTIONS, INC. ,

                             Plaintiff,

                  vs.                                          CIVIL ACTION NO.

 AMERICAN LEGION, NAME OF POST
 170 ASHVILLE, ALA. INC. d/b/a
 American Legion Post 170,

                             Defendants.

                                             COMPLAINT

          Plaintiff, Joe Hand Promotions, Inc., by and through its attorneys, as and for its

Complaint against the Defendant, AMERICAN LEGION, NAME OF POST 170 ASHVILLE,

ALA. INC. d/b/a American Legion Post 170 alleges as follows:

                                   JURISDICTION AND VENUE

          1.      Jurisdiction is proper as this action arises under the copyright laws of the United

States.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal

question) and 1338(a) (copyright) as this civil action is brought under the Copyright Act of the

United States, 17 U.S.C. § 101, et seq. and the Communications Act of 1934, as amended, 47

U.S.C. § 553 (generally referred to as “Cable Piracy”) and 47 U.S.C. § 605 (generally referred to

as “Satellite Piracy”).

          2.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(a) and (b) and

1400(a) because a substantial part of the events giving rise to the claims occurred in this District

and/or Defendant resides in this District.

                                           THE PARTIES
             Case 4:18-cv-01936-KOB Document 1 Filed 11/23/18 Page 2 of 6



        3.        Plaintiff, Joe Hand Promotions, Inc. is a corporation organized and existing under

the laws of Pennsylvania with its principal place of business located at 407 E. Pennsylvania

Blvd., Feasterville, PA 19053.

        4.       Plaintiff is a company that specializes in distributing and licensing premier

sporting events to commercial/non-residential establishments including bars, restaurants,

clubhouses, shops, and similar locations.

        5.       By written agreement with the promoters of the event, Plaintiff was granted the

exclusive right to commercially distribute the audiovisual presentation of the Floyd Mayweather,

Jr. vs. Conor McGregor boxing match, including all undercard bouts and commentary, on

Saturday, August 26, 2017 (the “Program”).

        6.       By written agreement with the owner of the registered copyright [PA 2-066-333]

of the Program, Plaintiff was assigned ownership of the right to distribute 17 U.S.C. § 106(3) and

authorize the public performance 17 U.S.C. § 106(4) of the Program.

        7.       Upon information and belief, Defendant, American Legion, Name of Post 170

Ashville, Ala. Inc. is a business entity operating an establishment known as American Legion

Post 170 located at 20320 U.S. Highway 11, Steele, AL 35987 (the “Establishment”).

                                                   FACTS

        8.       The Program garnered widespread media coverage, public interest, and was

reported to be the most anticipated Pay-Per-View event in history1. Plaintiff licensed the

Program to over 6,000 establishments nationwide authorizing them to exhibit the Program to

their patrons, customers, members, and/or guests, granting such authorization after the payment



1
         See Mayweather, McGregor poised for history-making fight, Reuters, https://www.reuters.com/article/us-
boxing-mayweather-mcgregor/mayweather-mcgregor-poised-for-history-making-fight-idUSKCN1B52L8 (last
visited October 15, 2018).

                                                       2
            Case 4:18-cv-01936-KOB Document 1 Filed 11/23/18 Page 3 of 6



of a commercial license fee to Plaintiff, which fee was determined by the capacity of the

establishment.

       9.        The Program was legally available to the Defendant for exhibition in their

Establishment only after paying the commercial rate to Plaintiff. Defendant, however, chose not

to contract with Plaintiff and pay the proper commercial license fee to Plaintiff.          Instead,

Defendant, including its agents, servants, and/or employees, took affirmative steps to circumvent

the commercial licensing requirement and unlawfully obtained the Program through an

unauthorized cable signal, satellite signal, and/or internet stream.

       10.       In an effort to avoid paying the proper commercial license fees to Plaintiff,

commercial locations, among other methods, obtained the Program through the illegal misuse of

cable and satellite service by: (1) intercepting and redirecting cable or satellite service from a

nearby residence, (2) registering their business location as a residence, (3) physically moving a

cable or satellite receiver from a residence to their business, and/or (4) obtaining the Program in

violation of the terms of their television service provider agreement.

       11.       In addition to the above, commercial locations also exploited restricted online

access to the Program in order to avoid paying the proper commercial license fees to Plaintiff.

Individual consumers could stream the Program through a limited number of legitimate online

distributors for a maximum retail price of $99.99, but only for non-commercial use. The website

of each distributor carried clear language limiting use of an online stream to residential, personal,

and/or non-commercial use only.         Undeterred, commercial locations would purchase the

Program for viewing on a personal device or in a residence, then proceed to link this device to

the establishment’s television screen(s) to unlawfully exhibit the Program commercially.




                                                  3
          Case 4:18-cv-01936-KOB Document 1 Filed 11/23/18 Page 4 of 6



       12.     Upon information and belief, Defendant willfully engaged in one or more of the

above illegal acts to receive the Program for free or at a nominal cost while Plaintiff’s legitimate

customers paid several thousand dollars. Defendant knew, or should have known, its receipt and

exhibition of the Program at their establishment was not authorized.

       13.     Upon information and belief, Defendant intentionally pirated the Program for the

sole purpose of its own economic gain. Defendant exhibited the Program for the commercial

purpose of attracting paying customers, patrons, members, and guests, thereby wrongfully

benefiting financially by infringing Plaintiff’s rights in the high-profile event.

       14.     Defendant did not have license, authorization, permission, or consent from

Plaintiff to exhibit the Program in the Establishment.

       15.     As exclusive licensee and copyright assignee of the Program, Plaintiff has

standing and capacity to bring this action in its own name against Defendant for violations of the

Communications and Copyright Acts.

                                             COUNT I

          SATELLITE [47 U.S.C. § 605] AND CABLE [47 U.S.C. § 553] PIRACY

       16.     Plaintiff repeats, re-alleges, and incorporates by reference each and every

allegation and averment set forth in the above paragraphs of this Complaint with the same force

and effect as if the same were more fully set forth at length herein.

       17.     Upon information and belief, Defendant’s exhibition of the Program was

accomplished through the interception and receipt of a cable and/or interstate satellite signal.

       18.     Defendant’s wrongful actions, in connection with the unauthorized exhibition of

the Program, as described above, violate (in the alternative to the extent necessary) 47 U.S.C. §§

605 and/or 553.



                                                  4
          Case 4:18-cv-01936-KOB Document 1 Filed 11/23/18 Page 5 of 6



       19.     Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs and

attorneys’ fees, pursuant to 47 U.S.C. §§ 605 and/or 553.

                                              COUNT II

                               COPYRIGHT INFRINGEMENT

       20.     Plaintiff repeats, re-alleges, and incorporates by reference each and every

allegation and averment set forth in the above paragraphs of this Complaint with the same force

and effect as if the same were more fully set forth at length herein.

       21.     Defendant’s unauthorized distribution and public performance of the Program

through any means, including without limitation, cable, satellite, or internet stream, was in

violation of 17 U.S.C. §§ 106 and 501.

       22.     Defendant’s acts of infringement were not only willful, intentional, and

purposeful, but also in complete disregard of and indifference to Plaintiff’s rights.

       23.     Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs and

attorneys’ fees, pursuant to 17 U.S.C. § 505.

                                              PRAYER

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against each

Defendant jointly and severally as follows:

               a.      for statutory damages, in the discretion of this Court, of up to the

       maximum amount of $110,000.00 for the willful violation of 47 U.S.C. § 605 committed

       for the purpose of commercial advantage, or alternatively, for statutory damages, in the




                                                 5
          Case 4:18-cv-01936-KOB Document 1 Filed 11/23/18 Page 6 of 6



       discretion of this Court, of up to the maximum amount of $60,000.00 for the willful

       violation of 47 U.S.C. § 553 committed for the purpose of commercial advantage;

              b.      for Plaintiff’s attorneys’ fees, interest, and costs of suit pursuant to 47

       U.S.C. § 605(e)(3)(B)(iii) or, alternatively, pursuant to § 553(c)(2)(C);

              c.      for statutory damages, in the discretion of this Court, of up to the

       maximum amount of $150,000.00 pursuant to 17 U.S.C. § 504(c) for the willful violation

       of 17 U.S.C. § 501;

              d.      for Plaintiff’s attorneys’ fees, interest, and costs of suit pursuant to 17

       U.S.C. § 505; and

              e.      for such other and further relief to which Plaintiff may be entitled.




                                                             /s/ F. Page Gamble
                                                             F. Page Gamble (ASB-3857-E31F)
                                                             F. PAGE GAMBLE, P.C.
                                                             300 Vestavia Parkway, Suite 2300
                                                             Birmingham, AL 35216
                                                             T: (205) 795-2078
                                                             F: (888) 719-2817
                                                             page@gamblelaw.net

                                                             ATTORNEYS FOR PLAINTIFF
                                                             JOE HAND PROMOTIONS, INC.




Defendant to be served by process server:

American Legion Post 170
21320 US-11
Steele, AL 35987




                                                 6
